DETAILED ACTION
Claims 1-19 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
3.  	Claims 1-19 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance: 
  	“A vehicle monitoring system comprising: 
  	a lamp including a first light source configured to emit light that forms a first light distribution area on a virtual vertical screen disposed at a predetermined distance from a vehicle, and a second light source configured to emit light that forms a second light distribution area having a luminance higher than that of the first light distribution area on the virtual vertical screen, the first light distribution area and the second light distribution area being combined to form a predetermined light distribution pattern on the virtual vertical screen; 
  	a visible light camera configured to capture a periphery of the vehicle including an area where the light distribution pattern is formed; and 
  	a controller configured to control at least one of an emission timing of the second light source or an image capturing timing of the visible light camera such that the visible light camera performs an image capturing while only the first light source emits light.”

  	The closest prior art of record relied upon is Yoo (US 2017/0330464 A1) which discloses a control device mounted on a vehicle comprising a lamp with the ability to capture the surrounding of a vehicle wherein the visible light outputted in a first manner is different from the visible light output in a second manner. Tatara et al (US 2019/0320106 A1) further discloses a vehicle illumination system comprising a light source with a camera having a first and second mode wherein the illuminance is higher in the second mode than in the first mode when image capturing. However, the prior art, taken alone, or in combination with another, fails to teach a lamp including a first light source configured to emit light that forms a first light distribution area on a virtual vertical screen disposed at a predetermined distance from a vehicle, and a second light source configured to emit light that forms a second light distribution area having a luminance higher than that of the first light distribution area on the virtual vertical screen, the first light distribution area and the second light distribution area being combined to form a predetermined light distribution pattern on the virtual vertical screen and a controller configured to control at least one of an emission timing of the second light source or an image capturing timing of the visible light camera such that the visible light camera performs an image capturing while only the first light source emits light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697             


/LIN YE/Supervisory Patent Examiner, Art Unit 2697